
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R08-OAR-2013-0006; FRL-9915-74-Region 8]
        Approval and Promulgation of Air Quality Implementation Plans; Wyoming; Revisions to the Wyoming Air Quality Standards and Regulations; Ambient Standards for Particulate Matter and for Lead
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to approve a State Implementation Plan (SIP) revision submitted by the State of Wyoming. The revision affects Wyoming's Air Quality Standards and Regulations (WAQSR) regarding ambient standards for particulate matter and for lead (Pb). This action is being taken under section 110 of the Clean Air Act (CAA).
        
        
          DATES:
          Written comments must be received on or before September 25, 2014.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R08-OAR-2013-0006, by one of the following methods:
          • http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          • Email: pratt.steven@epa.gov.
          
          • Fax: (303) 312-6064 (please alert the individual listed in the FOR FURTHER INFORMATION CONTACT if you are faxing comments).
          • Mail: Director, Air Program, EPA, Region 8, Mailcode 8P-AR, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
          • Hand Delivery: Director, Air Program, EPA, Region 8, Mailcode 8P-AR, 1595 Wynkoop, Denver, Colorado 80202-1129. Such deliveries are only accepted Monday through Friday, 8:00 a.m. to 4:30 p.m., excluding Federal holidays. Special arrangements should be made for deliveries of boxed information.
          

          Please see the direct final rule which is located in the Rules Section of this Federal Register for detailed instruction on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Steven Pratt, Air Program, EPA, Region 8, Mailcode 8P-AR, 1595 Wynkoop, Denver, Colorado 80202-1129, (303) 312-6575, pratt.steven@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the “Rules and Regulations” section of this Federal Register, EPA is approving Wyoming's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial SIP revision and anticipates no adverse comments. A detailed rationale for the approval is set forth in the preamble to the direct final rule. If EPA receives no adverse comments, EPA will not take further action on this proposed rule. If EPA receives adverse comments, EPA will withdraw the direct final rule and it will not take effect. EPA will address all public comments in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this action. Any parties interested in commenting must do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. See the information provided in the Direct Final action of the same title which is located in the Rules and Regulations Section of this Federal Register.
        
          Authority:
           42 U.S.C. 7401 et seq.
          
        
        
          Dated: August 5, 2014.
          Shaun L. McGrath,
          Regional Administrator, Region 8.
        
      
      [FR Doc. 2014-20224 Filed 8-25-14; 8:45 am]
      BILLING CODE 6560-50-P
    
  